Order filed, May 16, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00288-CR
                                 ____________

               KENYATTA WESLEY FREDERICK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 413th Judicial District
                           Johnson County, Texas
                        Trial Court Cause No. F46217


                                     ORDER

      The reporter’s record in this case was due May 06, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Pam Waits, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM